Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of US application 15/697,446, filed on 09/07/2017, which was a Non-Provisional Application of Provisional Application 62/384,616, filed on 09/07/2016.
Claims 1-20 are currently pending in this patent application.
The claims set filed on 02/22/2019 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group III, Claim(s) 14-19, drawn to a method for producing a desired biochemical in an industrial scale volume, comprising the steps of: (a)    putting together in a container of industrial-scale volume biomass of an industrial-scale volume of biomass water, and a TEKK-LAC or variant yeast; and (b)    bringing the container to a temperature suitable for the TEKK-LAC or variant yeast to produce the desired biochemical in the response filed on 12/30/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claim(s) 14-19 are present for examination. 
Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/697,446, filed on 09/07/2017 and US Provisional Application 62/384,616, filed on 09/07/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.
Drawings
Drawings submitted on 02/22/2019 are accepted by the Examiner.

Claim Objections
Claim 14 is objected to in the recitation “TEKK-LAC’; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “TEKK-LAC” which is confusing and unclear, and does not make sense, unless having a description of said abbreviation in the claim, such as if it is a cell then, what kind of cell, if this is a recombinant or engineered cell, what recombinant gene(s) was/were introduced? It is also not clear whether said phrase meant introduction of a single plasmid comprising single or multiple genes, or multiple plasmids comprising single gene or multiple genes. Clarification is required.
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “variant yeast” which is confusing and unclear about the yeast cell recited in claim 14. It is not clear whether said phrase meant variant of LEKK-LAC, an engineered yeast cell, or variant of another yeast cell unrelated to LEKK-LAC, rendering the metes and bounds of the term unclear. It is also unclear whether said variant is a variant of LEKK-LAC or another yeast having exactly same properties, characteristics, and functional activity or not. Clarification is required.

Claim Rejections - 35 USC § 112(a), (Deposit requirement)
The following is a quotation of the 112(a):


Claims 14 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  Claim 14 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel microorganisms. Since the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The recited microorganisms have not been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C.  112 may be satisfied by a deposit of the microorganisms.  The specification does not disclose a repeatable process to obtain the microorganisms are readily available to the public.  Accordingly, it is deemed that a deposit of these plasmids should have been made in accordance with 37 CFR 1.801-1.809.
	If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.

	If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. upon granting of the patent the strain will be available to the public under the conditions specified in 37 CFR 1.808;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become unavailable.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 14-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Ishida et al. (Efficient Production of L-Lactic Acid by Metabolically Engineered Saccharomyces cerevisiae with a Genome-Integrated L-Lactate Dehydrogenase Gene, Appl and Environ Microbiol (2005), 71(4): 1964-190).
The Broadest Reasonable Interpretation (BRI) of claim 14, which is drawn to a method for producing a desired biochemical in an industrial scale volume, comprising the steps of: (a)    putting together in a container of industrial-scale volume biomass of an industrial-scale volume of biomass water, and a TEKK-LAC or variant yeast; and (b)    bringing the container to desired biochemical in an industrial-scale volume.  The Examiner would interpret “TEKK-LAC or variant yeast” under BRI as any yeast cell comprising any gene involve in the production of any desired biochemical (see, 112(b) rejection above). 
Regarding claims 14-15, 18 and 19, Ishida et al. teach a recombinant and engineered Saccharomyces cerevisiae strain, a yeast cell, expressing a heterologous plasmid comprising a lactate dehydrogenase gene and a process for an efficient production of L-lactic acid, a desired biochemical,  at a level of 55.6 g/L by said metabolically engineered Saccharomyces cerevisiae with a genome-integrated L-lactate dehydrogenase gene and isolated or obtained said lactic acid from the culture medium (see, title, abstract, Fig. 1-5, and Table 1-4).  Claim 19 is included in this rejection because of the recitation “capable”, and indeed the engineered yeast S. cerevisiae strain of Ishida et al. is capable of producing β-glucosidase (see, evidential reference Tang et al. High β-Glucosidase Secretion in Saccharomyces cerevisiae Improves the Efficiency of Cellulase Hydrolysis and Ethanol Production in Simultaneous Saccharification and Fermentation. J. Microbiol. Biotechnol. (2013), 23(11): 1577-1585). 
Besides, the limitations under wherein clause of claim 18, which are just an “intended result of a process step, and as per MPEP 2111.04, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"

(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Therefore, Ishida et al. anticipate claims 14-15, 18 and 19 of the instant application as written.

Claims 14-15, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Bera et al. (A genetic overhaul of Saccharomyces cerevisiae 424A(LNH-ST) to improve xylose fermentation. J Ind Microbiol Biotechnol (2011), 38: 617-626, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 14, which is drawn to a method for producing a desired biochemical in an industrial scale volume, comprising the steps of: (a)    putting together in a container of industrial-scale volume biomass of an industrial-scale volume of biomass water, and a TEKK-LAC or variant yeast; and (b)    bringing the container to a temperature suitable for the TEKK-LAC or variant yeast to produce the desired biochemical is beta-glucosidase in an industrial-scale volume.  The Examiner would interpret “TEKK-LAC or variant yeast” under BRI as any yeast cell comprising any lactic acid producing gene. 
Regarding claims 14-15, 17, 18 and 19, Bera et al. teach a genetically engineered S. cerevisiae to ferment xylose, wherein the genetically engineered S cerevisiae yeast strain ethanol, a desired biochemical, and isolating and recovered the ethanol (Fig. 3b), wherein the genes responsible for the conversion of xylose to xylulose with different cofactor specificity (1) XR from N. crassa (NADPH-dependent) and C. parapsilosis (NADH-dependent), and (2) mutant XD from P. stipitis (containing three mutations D207A/I208R/F209S) were overexpressed in wild type yeast. To increase the NADPH pool, the fungal GAPDH enzyme from Kluyveromyces lactis was also overexpressed in the 424A(LNH-ST) strain. Four pentose phosphate pathway (PPP) genes, TKL1, TAL1, RKI1 and RPE1 from S. cerevisiae, were also overexpressed in 424A(LNH-ST). Overexpression of GAPDH lowered xylitol production by more than 40% (see, abstract, Title, Fig. 3b), wherein the ethanol is harvested by pelleting the yeast cell by centrifugation (see, pg. 620, Col 2, para 2), wherein the cell palette can be used as animal feed. Bera et al. also teach that culture sample was filtered with nitrocellulose filters (see, pg. 620, Col 2, para 1). Claim 19 is included in this rejection because of the recitation “capable”, and indeed the engineered yeast S. cerevisiae strain of Ishida et al. is capable of producing β-glucosidase (see, evidential reference Tang et al. High β-Glucosidase Secretion in Saccharomyces cerevisiae Improves the Efficiency of Cellulase Hydrolysis and Ethanol Production in Simultaneous Saccharification and Fermentation. J. Microbiol. Biotechnol. (2013), 23(11): 1577-1585). 
Besides, the limitations under wherein clause of claim 18, which are just an “intended result of a process step, and as per MPEP 2111.04, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process 
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Therefore, Bera et al. anticipate claims 14-15, 17, 18 and 19 of the instant application as written.
Claim Rejections – AIA  35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 14-15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al. (A genetic overhaul of Saccharomyces cerevisiae 424A(LNH-ST) to improve xylose fermentation. J Ind Microbiol Biotechnol (2011), 38: 617-626, see IDS) as applied to claims 14-15, 17, 18 and 19 above, and further in view of Ishola et al. (Simultaneous saccharification, filtration and fermentation (SSFF): A novel method for bioethanol production from lignocellulosic biomass. Bioresource Technology, Volume 133, April 2013, Pages 68-73).
The Broadest Reasonable Interpretation (BRI) of claim 14, which is drawn to a method desired biochemical is beta-glucosidase in an industrial-scale volume.  The Examiner would interpret “TEKK-LAC or variant yeast” under BRI as any yeast cell comprising any lactic acid producing gene. 
Regarding claims 14-15, 17, 18 and 19, Bera et al. teach a genetically engineered S. cerevisiae to ferment xylose, wherein the genetically engineered S cerevisiae yeast strain 424A(LNH-ST), expresses NADPH/NADH specific xylose reductase (XR) that prefer NADPH, and NAD+-dependent xylitol dehydrogenase (XD) from Pichia stipitis, and overexpresses endogenous xylulokinase (XK), wherein this strain is able to ferment glucose and xylose, as well as other hexose sugars, to ethanol, a desired biochemical, and isolating and recovered the ethanol (Fig. 3b), wherein the genes responsible for the conversion of xylose to xylulose with different cofactor specificity (1) XR from N. crassa (NADPH-dependent) and C. parapsilosis (NADH-dependent), and (2) mutant XD from P. stipitis (containing three mutations D207A/I208R/F209S) were overexpressed in wild type yeast. To increase the NADPH pool, the fungal GAPDH enzyme from Kluyveromyces lactis was also overexpressed in the 424A(LNH-ST) strain. Four pentose phosphate pathway (PPP) genes, TKL1, TAL1, RKI1 and RPE1 from S. cerevisiae, were also overexpressed in 424A(LNH-ST). Overexpression of GAPDH lowered xylitol production by more than 40% (see, abstract, Title, Fig. 3b), wherein the ethanol is harvested by pelleting the yeast cell by centrifugation (see, pg. 620, Col 2, para 2), wherein the cell palette can be used as animal feed. Bera et al. also teach that culture sample was filtered with nitrocellulose filters (see, pg. 620, Col 2, para 1). Claim 19 is included in this rejection because 
Besides, the limitations under wherein clause of claim 18, which are just an “intended result of a process step, and as per MPEP 2111.04, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Bera et al. do not teach using a distillation step method to isolate desired biochemical or ethanol from the culture medium after filtration (for claim 16).
However, Ishola et al. teach a simultaneous saccharification, filtration and fermentation 
the suspension is continuously pumped through a cross-flow membrane filtration, wherein the retentate goes back to the hydrolysis vessel, while a clear sugar-rich filtrate continuously perfuses through the fermentation vessel before it is pumped back to the hydrolysis vessel, wherein the capacity and life span of the cross-flow filter module was examined for 4 weeks using enzymatically hydrolyzed slurry, initially with 14.4% suspended solids, without clogging or fouling, wherein an ethanol yield of 85.0% of the theoretical yield was obtained in SSFF, wherein the filtrate was subjected to distillation for purifying and obtained a purified ethanol (see, abstract, pg.68, Col 2, para 1, and Fig. 1).
Ishola et al. clearly teach a simultaneous saccharification, filtration and fermentation (SSFF): A novel method for bioethanol production from lignocellulosic biomass, wherein the filtrate was subjected to distillation for purifying and obtained a purified ethanol 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Bera et al. and Ishola et al. to use distillation process for purifying and obtained a purified ethanol  
and modify Bera et al. in view of the teaching of Ishola et al. to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use distillation process for purifying and obtained a purified ethanol, which commercially, industrially, and economically important.
One of ordinary skilled in the art would have a reasonable expectation of success because Bera et al. teach a genetically engineered S. cerevisiae to ferment xylose to produce bioethanol, using genetically engineered S cerevisiae yeast strain 424A(LNH-ST).
prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 14-15, 16, 17, 18 and 19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1652 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656